11/30/2021


                                           DA 21-0116
                                                                                       Case Number: DA 21-0116

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 308



PF2 LEASING, LLC,

               Intervenor and Appellant,

         v.

JIM GALIPEAU,

               Receiver and Appellee.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV-18-1450
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Dustin M. Chouinard, Markette & Chouinard, P.C., Hamilton, Montana

                For Appellee:

                       Donald C. St. Peter, Michael O’Brien, Logan Nutzman, St. Peter Law
                       Offices, P.C., Missoula, Montana


                                                   Submitted on Briefs: September 22, 2021

                                                             Decided: November 30, 2021


Filed:

                                     r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     PF2 Leasing, LLC, (PF2) appeals from the Special Master’s Determination in the

Fourth Judicial District Court, Missoula County, that resolved a dispute between PF2 and

Jim Galipeau, Receiver for Black Gold Enterprises, LLC, (Black Gold). We affirm in part

and reverse in part.

¶2     We restate the issues on appeal as follows:

       1. Did the Special Master exceed the scope of his authority by applying the theory
       of judicial immunity to the Receiver’s possession and release of PF2’s equipment?

       2. Did the Special Master err in concluding that the Receiver shares the
       District Court’s immunity from liability?

       3. Did the Special Master exceed the scope of his authority when he concluded that
       the Receiver acted in good faith and within his court-appointed authority in taking
       and retaining possession of PF2’s property?

                    FACTUAL AND PROCEDURAL BACKGROUND

¶3     Black Gold rents real property to commercial tenants.           It was formed as a

member-managed         limited   liability       company   (LLC),   with   its   members—

Joshua T. Patterson, Adam Pummill, and Kurtis Robertson—each having an equal interest.

In addition to being one of the LLC members, Patterson also owned and operated several

businesses that were Black Gold’s tenants. Patterson became involved in a dispute with

Pummill and Robertson over the tenancies, culminating in the litigation that underlies the

matter on appeal.

¶4     On August 22, 2019, the District Court granted Pummill and Robertson’s motion

for the appointment of a receiver for Black Gold. The court appointed Galipeau, granting



                                             2
him the powers enumerated in § 27-20-302, MCA1, and ordering him to “marshal, preserve,

protect, maintain, manage and safeguard the Assets of Black Gold Enterprises, LLC in a

reasonable, prudent, diligent, and efficient manner.”2          Galipeau filed his Oath of

Receivership on September 9, 2019.

¶5     On March 13, 2020, the District Court ordered Patterson and his businesses to vacate

the Black Gold premises immediately. The next day, and without further notice, Galipeau

changed the locks on the building.

¶6     On April 29, 2020, Galipeau moved the District Court for an order adopting a

process to allow third parties to reclaim personal property that remained within

Black Gold’s building. Galipeau wanted to ensure that the property was returned to the

rightful owner and “to limit the potential liability to the Receiver in regards to this

property[.]” This motion was apparently spurred by a letter Galipeau received from PF2’s

counsel on April 24, 2020, that demanded release of personal property located within

Black Gold’s building that allegedly belonged to PF2, an LLC owned by Mark and

Reid Fournier. Galipeau informed the court that he had received a copy of an Agreement

for Sale and Purchase reflecting a sale of this property from Patterson to Mark Fournier,

but no evidence that the sale had been completed, that the sale was undertaken at arm’s


1
  The receiver has, under the control of the court, the power to:
(1) bring and defend actions in the receiver’s own name, as receiver;
(2) take and keep possession of the property;
(3) receive rents, collect debts, and compound for and compromise the rents and debts;
(4) make transfers; and
(5) generally do acts respecting the property that the court may authorize.
2
 This Court affirmed the District Court’s appointment of a receiver in the underlying dispute.
Pummill v. Patterson, No. DA 19-0124, 2019 MT 265N, 2019 Mont. LEXIS 741.
                                           3
length, or that PF2 currently had title to the property. Thus Galipeau asked the court to

require PF2 to provide copies of cancelled checks for the purchase price of the property,

along with bills of sale, proof of ownership, and copies of any leases existing between PF2

and Patterson or any of Patterson’s business entities.

¶7      On May 13, 2020, Patterson responded to Galipeau’s motion, asserting that

Galipeau inappropriately refused to release personal property to third parties unless the

parties agreed that he be held harmless.        Patterson argued Galipeau had no legal

justification for refusing to return property to third parties and no basis to condition the

return of property on the execution of a hold-harmless agreement.

¶8     In reply, Galipeau argued that he became an involuntary bailee of the personal

property when he took possession of Black Gold’s premises. Galipeau asserted that when

he took possession, he did not know who owned the property at issue, he was not obligated

to return it until the owner made a demand, and once a demand was made he had

“some obligation” to ascertain the rightful owner. Galipeau further asserted that PF2’s

demand, through its attorney, was accompanied by a Verified Complaint alleging

conversion by the Receiver. Galipeau, through counsel, then requested that PF2 provide

verification of its ownership, but PF2 instead provided evidence that the property was

owned by Mark Fournier personally. Galipeau considered this a potential competing claim

of ownership and he requested further documentation. After PF2 provided additional

documentation, Galipeau agreed to release the property to PF2 contingent upon PF2

signing a release of liability, which PF2 refused to do. Galipeau acknowledged that he still

possessed the disputed property as he and PF2 had reached an impasse. He argued that a

                                          4
release was necessary to protect him from claims beyond the scope of liability as an

involuntary bailee.

¶9     On May 18, 2020, PF2 moved to intervene in Cause No. DV-18-1450 for the limited

purpose of seeking an order requiring Galipeau to return PF2’s personal property. PF2

then filed an amended motion to intervene on May 20, 2020.

¶10    On September 18, 2020, the District Court granted PF2’s motion to intervene for

the limited purpose of seeking an order requiring Galipeau to return PF2’s property. The

court further filed PF2’s Motion and Brief for Order to Return Property, which PF2 had

attached to its amended motion to intervene. In its combined motion and brief, PF2 argued

for the immediate return of its property in Galipeau’s possession “without condition.”

¶11    In response to PF2’s motion for return of property, Galipeau asserted, “The Receiver

has received sufficient documentation from PF2 to determine that PF2 and/or

Mark Fournier have a claim of ownership which allows the Receiver to release the subject

property to them subject to an indemnification from PF2 and Mark Fournier.” Galipeau

further asserted, “[T]he sole impediment to the Receiver allowing PF2 to remove personal

property from the Black Gold property has been PF2 and Mark Fournier’s refusal to release

the Receiver from the claims set forth in the verified complaint it delivered to the

Receiver.” Galipeau argued that it was reasonable for him to request a release because PF2

had threatened him with litigation. In reply, PF2 asserted that Galipeau had offered no

legal authority to support his refusal to return PF2’s property only on the condition that

PF2 release him from liability.



                                         5
¶12    After briefing was completed, Galipeau requested a hearing on both his Motion for

Order Adopting Receiver’s Process and PF2’s Motion and Brief for Order to Return

Property. PF2 objected to the need for hearing on the motions.

¶13    On October 27, 2020, the District Court denied Galipeau’s request for a hearing on

the motions. In its Order Denying Receiver’s Request for Hearing and Order Appointing

Special Master on Limited Issue, the court framed the dispute between PF2 and Galipeau

as “disagreement between the Receiver and PF2 over the ownership of the property at issue

and/or method of return.” The court then ruled as follows:

       The Court finds that there are competing claims regarding the disputed
       property and the terms of return. In the best interest of the parties and
       efficient use of judicial resources, a special master shall be appointed to
       resolve the limited issue of the return of PF2’s property and other issues as
       outlined in the Receiver’s Motion for Order Adopting Receiver’s Process
       (ROA 172)3 and PF2’s Motion for Order to Return Property (ROA 246).

¶14    The court ultimately appointed attorney Kevin S. Jones as Special Master. In its

December 8, 2020 Order Appointing Special Master, the court ruled:

       Mr. Kevin Jones is appointed Special Master to resolve the disputes
       regarding the property located on Black Gold’s premises between the
       Receiver and Intervenor PF2 Leasing, LLC, including Intervenor’s Motion
       and Brief for Order to Return Property (Dckt. # 246) and Receiver’s Motion
       for Order Adopting Receiver’s Process for Reclaiming Personal Property
       (Dckt. # 156). Mr. Jones shall have all duties and powers granted to a
       Special Master under Mont. R. Civ. P. 53(c)(2).

¶15    Finally, on December 18, 2020, the court issued its Order Regarding Receiver’s

Motion for Order Submitting All Outstandning [sic] Motions to the Special Master, in



3
 The Receiver’s Motion for Order Adopting Receiver’s Process is docketed in the District Court
record as Item No. 156. The District Court corrected this error in subsequent orders.
                                          6
which it reiterated its earlier ruling and added resolution of an additional dispute to the

Special Master’s scope of authority:

       On December 8, 2020, and based upon written agreement by the parties, the
       Court appointed Keven [sic] Jones as Special Master to resolve the disputes
       regarding the property located on Black Gold’s premises between the
       Receiver and Intervenor PF2 Leasing, LLC, including the Intervenor’s
       Motion and Brief for Order to Return Property (Dkt. 246) and Receiver’s
       Motion for Order Adopting Receiver’s Process for Reclaiming Personal
       Property (Dkt. 156). . . . In the interest of judicial economy, the Court finds
       that Defendants’ Motion for Leave to File Sur-Reply to Address the
       Receiver’s Reply in Support of Motion for Order Adopting Receiver’s
       Process (Dkt. 175) as well as any scheduling issues that may be agreed to by
       the parties as outlined in Defendants’ Motion to Amend the Scheduling Order
       and Request for Scheduling Conference (Dkt. 181) are additional preliminary
       motions that may be resolved by the Settlement [sic] Master.

¶16    On February 8, 2021, Jones issued the Special Master’s Determination that is the

subject of this appeal. In the Determination, he found that PF2 had provided evidence that

it owned the property at issue and no one else had claimed ownership of it. Jones did not

rely on Galipeau’s bailment theory. Instead, he relied on the theory of judicial immunity,

ruling that Galipeau did not need a release or indemnification agreement from PF2 to

surrender those items to PF2 because he was “immune from personal liability as a

ministerial officer of the Court.” The Special Master concluded:

       The Receiver does not have any personal liability to PF2, or to any other third
       party, in relation to that equipment, or as the result of the release of the
       equipment to PF2. The District Court’s immunity from liability is shared by
       the Receiver and would apply to any claims against the Receiver in relation
       to the Receiver’s possession or release of the subject equipment.




                                          7
¶17    On February 8, 2021, PF2 filed objections to the Special Master’s Determination in

the District Court. However, PF2 filed its Notice of Appeal in this Court prior to the

District Court ruling on its objections.4

                               STANDARDS OF REVIEW

¶18    Section 3-5-113(1)(c), MCA, specifies that any order, judgment, or decree made by

a special master has the same force and effect “as if made . . . by the district court with the

regular judge presiding.” Therefore, the only procedure by which to obtain review of that

special master’s decision is by direct appeal to this Court. PF2 Leasing, LLC v. Galipeau,

2021 MT 93, ¶ 6, 404 Mont. 53, 485 P.3d 188. As such, this Court applies the same

standards of review to a special master’s report as it would to any other district court order.

Maloney v. Home & Inv. Ctr., Inc., 2000 MT 34, ¶ 28, 298 Mont. 213, 994 P.2d 1124.

¶19    We review a district court’s legal conclusions for correctness. Whether a district

court has jurisdiction to rule on a matter is a question of law which we review to determine

whether the district court had authority to act. A court exceeds jurisdiction through acts

which exceed the defined power of a court, whether that power be defined by constitutional

provisions, express statutes, or rules developed by the courts. Southwest Mont. Bldg. Indus.

Ass’n v. City of Bozeman, 2018 MT 62, ¶ 20, 391 Mont. 55, 414 P.3d 761 (citations

omitted).




4
  See PF2 Leasing, LLC v. Galipeau, 2021 MT 93, 404 Mont. 53, 485 P.3d 188, in which we
concluded that this matter is properly before us on appeal.
                                            8
¶20    Immunity is a legal conclusion. Smith v. Butte-Silver Bow County, 266 Mont. 1, 15,

878 P.2d 870, 878-81 (1994) (Nelson, J., concurring).          It is therefore reviewed for

correctness. Southwest Mont. Bldg. Indus. Ass’n, ¶ 20.

                                      DISCUSSION

¶21 1. Did the Special Master exceed the scope of his authority by applying the theory
of judicial immunity to the Receiver’s possession and release of PF2’s equipment?

¶22    Both PF2 and Galipeau agree that the theory of judicial immunity was not raised by

any party. However, they disagree as to whether the Special Master acted within the scope

of the authority the District Court granted to him when he concluded that Galipeau, in his

role as court-appointed Receiver, was protected by judicial immunity.

¶23    Under M. R. Civ. P. 53(c)(1), a court may specify or limit a special master’s powers.

Once a special master is appointed to try a matter under § 3-5-113, MCA, that cause which

the special master is appointed to decide is no longer “to be tried by the court” that

appointed the special master. PF2, ¶ 17. PF2 argues that the Special Master exceeded his

authority when he ruled that Galipeau, as a court-appointed receiver, was protected by

judicial immunity. Galipeau responds that the Special Master acted within the scope of his

authority by acknowledging that under Montana law, court-appointed receivers are agents

of the judiciary and are thus entitled to judicial immunity.

¶24    As set forth above, the District Court issued three orders that define the scope of the

authority it granted to the Special Master. Those orders indicate that the court intended the

Special Master’s scope of authority to include issues raised by PF2 and Galipeau in specific

filings, including Galipeau’s Motion for Order Adopting Receiver’s Process for


                                          9
Reclaiming Personal Property and Brief in Support, docketed as Item No. 156 in the

District Court record, and PF2’s Motion and Brief for Order to Return Property, docketed

as Item No. 246. We therefore consider the contents of those documents in determining

whether the Special Master’s determinations fell within the Special Master’s authority.

¶25    In the Motion for Order Adopting Receiver’s Process for Reclaiming Personal

Property and Brief in Support, Galipeau proposed a process for returning personal property

and he requested the District Court’s approval. In part, Galipeau proposed that each person

requesting recovery of personal property provide certain documentation, including

“an agreement to hold the Receiver harmless and indemnifies the Receiver from any claims

by any other person or entity regarding the property being retrieved[.]” In PF2’s Motion

and Brief for Order to Return Property, PF2 requested from the court “an order directing

the Receiver to return PF2’s property without condition[.]” These two filings clearly

indicate that the necessity for a release from liability was a dispute between PF2 and

Galipeau and that the District Court intended the resolution of this dispute to be within the

scope of authority it granted the Special Master.

¶26    In the Determination, the Special Master outlined the dispute between PF2 and

Galipeau, noting that Galipeau, as Receiver, took possession of certain equipment when he

took control of Black Gold’s real property. PF2 later claimed ownership of that equipment

and, after Galipeau demanded that PF2 prove ownership, PF2 provided Galipeau with a

copy of a sale and purchase agreement for the equipment. Galipeau then moved the

District Court for an order adopting his proposed process for returning personal property.

The Special Master noted that Galipeau specifically asked the court to require PF2 to

                                         10
provide further proof of ownership and “an agreement to hold harmless and indemnify the

Receiver from any claims of other persons or entities in relation to the equipment”—a

requirement to which PF2 objected. The Special Master further explained, “PF2 threatened

to sue the Receiver for conversion, causing the Receiver to then also demand a release of

all claims from PF2 prior to surrendering possession of the personal property claimed by

PF2. PF2 claims that Montana’s property statutes require the Receiver to immediate[ly]

surrender its equipment, without condition.”

¶27    The Special Master then determined that Galipeau should release the equipment to

PF2 without requiring a release or indemnification agreement from PF2 because Galipeau

shared the District Court’s immunity from liability. This determination was within the

scope of the authority the District Court granted to the Special Master because these

disputes—whether the Receiver should release the equipment claimed by PF2 and whether

PF2 should be required to provide a release or indemnification agreement—were set forth

in the referenced filings.

¶28    While no party raised the question of whether Galipeau was entitled to immunity, it

would make little sense to define the Special Master’s scope of authority as including the

dispute about the necessity for a release, but excluding the Special Master’s reasoning for

his conclusion. Nothing in the District Court orders limited the legal theories upon which

the Special Master could rely and we therefore conclude he did not err in considering

whether judicial immunity applied to the Receiver.




                                        11
¶29 2. Did the Special Master err in concluding that the Receiver shares the
District Court’s immunity from liability?

¶30    Because we have concluded that the Special Master acted within the scope of his

authority when he concluded that Galipeau, in his role as a court-appointed receiver, is

protected by judicial immunity, we further must determine if the Special Master’s

conclusion is correct.

¶31    A court-appointed receiver is an agent of the court whose only authority is that

which has been conferred by the appointing court. Parcells v. Price, 110 Mont. 537, 540,

104 P.2d 12, 13 (1940) (citations omitted). Finding Montana caselaw “limited” on the

issue of receivers’ authority, the Special Master cited Parcells and further turned to

treatises to reach his conclusion.    Although PF2 does not overtly disagree that a

court-appointed receiver may be protected by judicial immunity, we recognize, as the

Special Master did, that little Montana case law speaks to whether a receiver has judicial

immunity.    Galipeau asserts that the case law is silent because a receiver’s judicial

immunity is axiomatic; since a receiver is an agent of the court, a receiver is entitled to

judicial immunity for acts taken in good faith and within the authority conferred upon him.

¶32    While a receiver’s entitlement to judicial immunity is perhaps not “axiomatic,”

Galipeau is correct that when the question of judicial immunity for receivers has arisen,

courts have generally concluded that receivers are protected. In New Alaska Dev. Corp. v.

Guetschow, 869 F.2d 1298 (9th Cir. 1989), the Ninth Circuit Court of Appeals concluded

that Guetschow, who was appointed by the Alaska Superior Court to assume the business




                                        12
affairs of a spouse who was party to a divorce proceeding, was entitled to judicial

immunity. The court explained:

      While our cases have not directly addressed the immunity due a receiver
      appointed by a state court to manage the business assets of a marital estate
      during a dissolution proceeding, their rationale teaches that absolute
      derivative judicial immunity is appropriate. Moreover, cases from other
      circuits have held uniformly that state court-appointed receivers are entitled
      to absolute immunity.

Guetschow, 869 F.2d at 1303 (citations and internal quotations omitted). However, as

Guetschow further holds, absolute immunity extends only to the performance of judicial

tasks; acts in the absence of jurisdiction—such as, in Guetschow’s case, accusations of

theft and slander—are not judicial acts. Guetschow, 869 F.2d at 1304-05.

¶33   Guetschow appears consistent with courts’ general approach to receivers’

entitlement to judicial immunity. According to 65 Am. Jur. 2d Receivers § 189 (Westlaw

through Nov. 2021):

      Generally, a receiver has no personal liability for actions performed within
      the receiver’s official capacity and within the scope of the receiver’s
      authority pursuant to the receivership order. The receiver’s obedience to the
      orders and directions of the appointing court assures that the receiver will not
      be held personally liable, even if the court order under which the receiver
      acts is erroneous and subsequently reversed. A receiver appointed by and
      acting on behalf of the court shares the court’s immunity from personal
      liability. Like the court itself, the receiver’s immunity from suit exists by
      virtue of the context in which the receiver acts, not the content of the
      receiver’s actions. Judicial immunity only extends to a receiver who acts in
      good faith and with appropriate care and prudence, and does not extend to
      everything a receiver may do in the course of performing responsibilities or
      to every kind of lawsuit that might be filed against a receiver in an official
      capacity. A state court order will not provide immunity to the extent that the
      receiver must defend itself on the merits of whether it acted with reasonable
      business judgment if the receiver did not analyze risks inherent in various
      known options and bring risks to attention of court and parties for their
      consideration in the decision-making process.

                                         13
¶34    In light of this persuasive authority, we conclude that the Special Master’s ruling

that Galipeau, in his role as court-appointed Receiver, is protected by judicial immunity is

correct.

¶35 3. Did the Special Master exceed the scope of his authority when he concluded that
the Receiver acted in good faith and within his court-appointed authority in taking and
retaining possession of PF2’s property?

¶36    PF2 further asserts that, even if the Special Master was within the scope of his

authority when he determined that Galipeau, as a court-appointed receiver, is entitled to

judicial immunity for actions taken “in good faith and within the authority conferred upon

him,” the Special Master exceeded that scope when he further concluded that Galipeau’s

actions in obtaining and retaining possession of PF2’s property were undertaken in good

faith and within his authority as Receiver. PF2 argues that it was entitled to advance notice

that the Special Master was considering granting immunity to Galipeau and that

“the Special Master’s grant of immunity ends in an [sic] sweeping, arbitrary and unjust

result.” PF2 characterizes this ruling as preemptive: Since neither party raised the question

of judicial immunity, the Special Master’s conclusion violates PF2’s right to due process

because it precludes PF2 from asserting that any of Galipeau’s actions are not covered by

judicial immunity. Galipeau responds that the Special Master acted within the scope of his

authority because the conclusion that Galipeau acted in good faith and within the authority

of his appointment was part of the resolution of the dispute regarding PF2’s property.

¶37    The distinction between this issue and Issue One is subtle but significant: In

Issue One, we concluded that the Special Master did not exceed the scope of his authority

when he concluded that Galipeau, in his role as court-appointed Receiver, generally has

                                         14
judicial immunity by virtue of the fact that he is the court-appointed Receiver in this case.

Here, we consider PF2’s argument that the Special Master exceeded his authority by

granting immunity to Galipeau by determining that Galipeau’s actions concerning PF2’s

property fall within the scope of that immunity. For the reasons set forth below, we

conclude that the Special Master exceeded his authority in this instance.

¶38    To determine the scope of the Special Master’s authority, we again look to the three

District Court orders that define the scope of authority granted to the Special Master. These

orders gave the Special Master the authority to resolve the “disputes regarding the

property” as further set forth in specific filings. By the time the District Court appointed

the Special Master, PF2 had proven ownership to Galipeau’s satisfaction; the only dispute

regarding the property was whether Galipeau could condition its return upon PF2 releasing

Galipeau from liability.

¶39    The Special Master correctly concluded that Galipeau’s actions as Receiver are

generally protected by judicial immunity.       He further correctly concluded that the

protection afforded to Galipeau eliminated Galipeau’s justification for withholding PF2’s

property in exchange for such a release. However, the issue of whether the specific actions

Galipeau took regarding PF2’s property were undertaken in good faith and within the

authority of his appointment was not set forth as a dispute in the filings referenced by the

District Court’s orders referring the matter to the Special Master. In the present case, the

District Court granted PF2 intervention for the limited purpose of seeking an order

requiring Galipeau to return its personal property; any other claims PF2 may have,



                                         15
including a conversion claim, are beyond the scope of its intervention here. Therefore, it

was not within the scope of the Special Master’s authority to make such determination.

¶40    In Guetschow, the Ninth Circuit recognized that while court-appointed receivers are

protected by judicial immunity, they can nonetheless be subject to litigation for actions that

are not a normal function of a court-appointed receiver or which exceed the scope of

appointment. Guetschow, 869 F.2d at 1303-04 (citations omitted). Guetschow explains

that a receiver would be “a lightning rod for harassing litigation” absent broad immunity

and to prevent such harassment, a plaintiff is required to allege the absence of judicial

immunity in order to pursue a claim against a receiver. Guetschow, 869 F.2d at 1303

(citations omitted). In this case, the Special Master was correct to order PF2’s property

returned without a release of liability because all appropriate actions taken by Galipeau as

Receiver are protected by judicial immunity and therefore a release would be unnecessary.

In his motion to the District Court for an order adopting a process for return of property,

Galipeau asserted that the purpose of such request was, in part, “to limit the potential

liability to the Receiver in regards to this property[.]” The protection afforded by judicial

immunity accomplishes this goal without the necessity of a release of liability.

¶41    Because we have concluded the District Court did not grant the Special Master the

authority to determine whether Galipeau acted in good faith and within the scope of his

authority as Receiver in obtaining and retaining possession of PF2’s personal property, we

reverse and vacate that portion of the Special Master’s Determination. Since this question

was not properly before the Special Master, we need not consider PF2’s arguments as to



                                          16
why it believes Galipeau’s actions concerning PF2’s personal property should not be

protected by judicial immunity.

                                    CONCLUSION

¶42   We conclude the Special Master correctly concluded that a court-appointed receiver

is protected by judicial immunity and that the Special Master acted within the scope of his

authority when he determined that it was unnecessary for Galipeau to require a release or

indemnification agreement to return PF2’s personal property. However, the Special Master

exceeded the scope of his authority when he further granted Galipeau immunity for the

actions Galipeau took regarding PF2’s personal property.


                                                /S/ LAURIE McKINNON

We concur:

/S/ MIKE McGRATH
/S/ INGRID GUSTAFSON
/S/ BETH BAKER
/S/ JIM RICE




                                        17